Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.             Dec 10 2014, 6:59 am



ATTORNEY FOR APPELLANT:

DONNA JAMESON
Greenwood, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

KAYLEE L. HUESTON,                              )
                                                )
       Appellant-Petitioner,                    )
                                                )
              vs.                               )       No. 32A04-1408-DR-392
                                                )
THOMAS C. HUESTON,                              )
                                                )
       Appellee-Respondent.                     )


                    APPEAL FROM THE HENDRICKS SUPERIOR COURT
                        The Honorable Stephenie LeMay-Luken, Judge
                              Cause No. 32D05-1403-DR-161



                                    December 10, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
        Kaylee Hueston appeals from the trial court’s order regarding parenting time, child

support, and the dependency tax exemption. The trial court deviated from the Indiana

Parenting Time Guidelines with respect to the parenting time of Thomas Hueston by

giving him more time than the minimum, and it was not required to provide an

explanation for the deviation. However, the trial court reached conclusions regarding

child support and tax exemption with no evidence before it regarding the respective

weekly incomes of the parents or their prior tax returns.

        The judgment of the trial court is affirmed in part, reversed in part, and remanded

with instructions.

                                          FACTS

        Kaylee and Thomas were married on November 13, 2012. One child, W.H., was

born of the marriage on June 15, 2013. The parties separated on September 20, 2013, and

on March 13, 2014, Kaylee filed a petition to dissolve the marriage.

        On July 15, 2014, the trial court held a hearing regarding the dissolution, parenting

time, and child support. Both parties appeared pro se and neither presented witness

testimony or documentary evidence. After the parties separated in September 2013,

Thomas received four- to six-hour visits with W.H. four times per week. Thomas did not

exercise any overnight parenting time between September 2013 and the hearing in March

2014.

        Thomas and Kaylee agreed to share joint legal custody of W.H. and that Kaylee

would have primary physical custody of the child. The parents disputed the issue of

                                              2
Thomas’s parenting time; specifically, they disagreed about whether he should have

overnights. Kaylee told the trial court that she was concerned about Thomas having

overnight parenting time because his residence was dirty, frequently had dirty dishes

piled up in the kitchen, and had bugs and cockroaches inside. Kaylee also told the trial

court that Thomas’s residence had an unpleasant odor. Thomas denied that there were

bugs in his house at the time of the hearing but admitted that there had been in the past.

       Kaylee works part-time as a customer service supervisor and Thomas works as a

union ironworker. Neither testified nor provided evidence regarding their weekly income

and neither presented prior tax returns. No testimony or evidence was provided regarding

the cost to Thomas to carry the child on his health insurance plan. No testimony or

evidence was provided regarding the factors to be considered when determining which

parent may claim the child as a tax exemption.

       On July 22, 2014, the trial court issued an order regarding, among other things,

parenting time and child support. In pertinent part, it ordered as follows:

          8. . . . The Court finds that each parent is providing a loving and safe
             home for the minor child. The Court finds that it is in the best
             interests of the child to have frequent and significant contact with
             each parent in order to maintain and nurture the bond he has with
             each parent. Effective July 25, 2014, Father shall have overnight
             parenting time every Friday beginning when Father can pick up the
             child following Father’s work day and returning the child Saturday
             at noon. Effective, August 1, 2014, Father shall have overnight
             parenting time every other weekend beginning when Father can pick
             up the child following Father’s work day and returning the child
             Sunday evening at 6:00 p.m. . . .

                                              ***

                                             3
           10. Child Support: The Court enters no child support order. The Court
               has attributed a minimum wage to Mother as opposed to her part
               time salary. . . .

           11. The parties shall alternate the tax exemption for the minor child with
               Mother utilizing the exemption for income year 2014 (filing year
               2015) and Father shall utilize the exemption for income year 2015
               (filing year 2016).

Appellant’s App. p. 4-6. Kaylee now appeals.

                              DISCUSSION AND DECISION

       Initially, we note that Thomas has failed to file an appellee’s brief. When the

appellee fails to submit a brief, we need not undertake the appellee’s burden of

responding to arguments that are advanced for reversal by the appellant. Fifth Third

Bank v. PNC Bank, 885 N.E.2d 52, 54 (Ind. Ct. App. 2008). Rather, we may reverse the

trial court if the appellant presents a prima facie case of error. Id. “Prima facie” is

defined as “at first sight, on first appearance, or on the face of it.” Id.

                                      I. Parenting Time

       First, Kaylee appeals the trial court’s order regarding Thomas’s parenting time.

We review a trial court’s determination of a parenting time issue for an abuse of

discretion. J.M. v. N.M., 844 N.E.2d 590, 599 (Ind. Ct. App. 2006). We will neither

reweigh evidence nor assess witness credibility. Id.

       The Indiana Parenting Time Guidelines provide as follows:

           [t]here is a presumption that the Indiana Parenting Time Guidelines
           are applicable in all cases. Deviations from these Guidelines by
           either the parties or the court that result in parenting time less than
           the minimum time set forth below must be accompanied by a written
           explanation indicating why the deviation is necessary or appropriate
                                              4
          in the case. A court is not required to give a written explanation as
          to why a parent is awarded more time with the child than the
          minimum in these guidelines.

Ind. Parenting Time Guidelines, Scope of Application §3. When the trial court issued its

order in July 2014, W.H. was approximately thirteen months of age. The Parenting Time

Guidelines provide that for children ages thirteen through eighteen months of age, the

non-custodial parent should have the following parenting time:

        (1) Three (3) non-consecutive “days” per week, with one day on a “non-work”
            day for ten (10) hours. The other days shall be for three (3) hours each day.
            The child is to be returned at least one (1) hour before evening bedtime.
        (2) All scheduled holidays for eight (8) hours. The child is to be returned at least
            (1) hour before evening bedtime.
        (3) Overnight if the noncustodial parent has exercised regular care
            responsibilities for the child but not to exceed one (1) 24 hour period per
            week.

Parenting Time G. 3(B). From ages nineteen months through thirty-six months of age,

the non-custodial parent should have the following parenting time:

        (1) Alternate weekends on Saturdays for ten (10) hours and on Sundays for ten
            (10) hours. The child is to be returned at least one hour before bedtime,
            unless overnight is appropriate.
        (2) One (1) “day” preferably in mid-week for three (3) hours, the child to be
            returned at least one (1) hour before evening bedtime, unless overnight
            during the week is appropriate.
        (3) All scheduled holidays for ten (10) hours. The child is to be returned one
            hour before bedtime.
        (4) If the non-custodial parent who did not initially have regular care
            responsibilities has exercised the scheduled parenting time under these
            guidelines for at least nine (9) continuous months, regular parenting time as
            indicated in section II. D. 1. below may take place.

Parenting Time G. 3(C).

                                            5
       In this case, the trial court deviated from the Parenting Time Guidelines by

awarding Thomas more time with W.H. than the minimum. As noted above, therefore,

the trial court was not required to provide an explanation under these circumstances.

Although Kaylee testified regarding concerns she had about the cleanliness of Thomas’s

home, Thomas testified that some of the issues had been remedied, that he understood the

importance of a clean home when a toddler is spending time there, and that he had an

appropriate crib for W.H. to sleep in. It was up to the trial court to assess these witnesses

and their testimony, and we cannot say that it abused its discretion in this regard.

Therefore, we affirm with respect to the parenting time order.

                                  II. Child Support Order

       The trial court found that Thomas had no obligation to pay child support.

Decisions regarding child support generally rest within the sound discretion of the trial

court, and we will reverse only if there has been an abuse of that discretion or the trial

court’s determination is contrary to law. In re Paternity of N.C., 893 N.E.2d 759, 760

(Ind. Ct. App. 2008). We confine our review to the evidence favorable to the judgment

and reasonable inferences that may be drawn therefrom. Id.

       In this case, the trial court created a Child Support Worksheet. The worksheet

listed the weekly income of both Kaylee and Thomas as $290. Appellant’s App. p. 7.

There were neither pay stubs nor testimonial evidence presented at the hearing regarding

their weekly income. The worksheet also listed the weekly cost of the child’s health

insurance premium to Thomas as $25.60. Id. There was no documentary or testimonial

                                             6
evidence presented at the hearing regarding this fact. Finally, it gave Thomas credit for

146-150 overnights of parenting time. Id. As of August 1, 2014, Thomas is entitled to

two overnights with W.H. every other week. That amounts to approximately forty-eight

overnights. Even if holidays are taken into consideration—which wouldn’t even be

necessary until W.H. is older—Thomas’s overnights would be far fewer than 146-150.

Therefore, we order the trial court to recalculate the number of Thomas’s overnights for

the purpose of child support.     On this record, we are compelled to reverse this child

support determination and remand for an evidentiary hearing on all issues relevant to

child support.

                                    III. Tax Exemption

       Finally, Kaylee contends that the trial court erroneously authorized Thomas to

claim a tax exemption for W.H. every other year. Another panel of this Court very

recently explained the guidelines to be followed when considering whether a non-

custodial parent is entitled to a tax exemption:

          Federal law grants a dependency exemption to the custodial parent
          but allows that parent to execute a written waiver of the exemption
          to the non-custodial parent. Carpenter v. Carpenter, 891 N.E.2d 587,
          596 (Ind. Ct. App. 2008). A trial court may also order a custodial
          parent to sign a waiver of the right to claim the child as a dependent.
          Id. The Child Support Guidelines recommend that when a trial court
          is determining whether to order such a waiver, it should consider the
          following factors:
              (1) the value of the exemption at the marginal tax rate of
                    each parent;
              (2) the income of each parent;
              (3) the age of the child(ren) and how long the exemption
                    will be available;

                                              7
              (4)   the percentage of the cost of supporting the child(ren)
                    borne by each parent;
             (5) the financial aid benefit for post-secondary education
                    for the child(ren); and
             (6) the financial burden assumed by each parent under the
                    property settlement in the case.
          Child Supp. G. 9. Although the Guidelines are worded in permissive
          terms—“it is recommended that at a minimum the following factors
          be considered”—Indiana courts have held that a trial court should
          consider the factors. Carpenter, 891 N.E.2d at 596 (quoting Child
          Supp. G. 9). The trial court should also review tax exemption
          questions “on an individual basis” and make a decision “in the
          context of each case.” Child Supp. G. 9. The court’s equitable
          discretion should be guided by the goal of making the maximum
          amount of support available for the child. Carpenter, 891 N.E.2d at
          596.

Bogner v. Bogner, 16 N.E.3d 1031, 1036-37 (Ind. Ct. App. 2014) (emphasis original).

       Here, the trial court did not indicate in its order that it considered any of the

above-listed factors. Moreover, as noted above, the parents did not submit any evidence

from which the trial court could have considered nearly any of the factors. Neither party

submitted previous tax returns or pay stubs, and there was no evidence regarding the

percentage of the cost of supporting the child borne by each parent. Accordingly, we can

only find that it was erroneous to modify Kaylee’s tax exemption. We remand to the trial

court to hold an evidentiary hearing on these matters and to reevaluate the issue of the

parents’ tax exemption based upon the factors listed in the Child Support Guidelines.

       Therefore, we affirm in part, reverse in part, and instruct the trial court as follows:

(1) we affirm with respect to Thomas’s parenting time; (2) with respect to child support,

the trial court is to hold an evidentiary hearing regarding the parties’ income, which party


                                              8
carries the child on his/her health insurance and the cost of that coverage, and adjust the

number of Thomas’s overnights to correspond to the parenting time order; and (3) with

respect to the party entitled to claim a tax exemption for the child, the trial court is to

hold an evidentiary hearing and issue an order taking into consideration the factors

delineated by the Child Support Guidelines.

VAIDIK, C.J., and RILEY, J., concur.




                                              9